Citation Nr: 0002967	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  95-06 747	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD) and 
major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to February 
1983.

This appeal arises from an April 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
an acquired psychiatric disorder-including PTSD and 
major depression.  The veteran appealed to the Board of 
Veterans' Appeals (Board).

The veteran submitted a notice of disagreement in December 
1993.  The RO issued a statement of the case in January 1994.  
Although the veteran did not file a VA Form 9, Substantive 
Appeal, the RO accepted an April 1994 hearing transcript in 
lieu of a substantive appeal. 


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
PTSD claim has been obtained.

2.  The veteran did not engage in combat against enemy forces 
during service.

3.  A diagnosis of PTSD based on an in-service stressor has 
been made.

4.  It is at least as likely as not that the claimed in-
service PTSD stressor actually occurred.

5.  There is no competent medical evidence of a nexus between 
a psychiatric disorder other than PTSD, including major 
depression, and the veteran's service in the military.




CONCLUSIONS OF LAW

1.  PTSD was incurred during service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.304(f) (1999).

2.  The claim for service connection for an acquired 
psychiatric condition other than PTSD, including major 
depression, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran's service department records indicate that his 
military occupation was a P75B20, Personnel Administrative 
Specialist.  He received the Overseas Service Ribbon.  His 
service personnel records do not indicate participation in 
combat.  His DD Form 214 indicates time lost from August 16, 
1976 to August 29, 1976.

The veteran's service medical records (SMRs) were received 
from the National Personnel Records Center (NPRC) in 1992 
following submission of the current claim.  These records do 
contain a reference to mental treatment in the form of a 
notation, dated April 5, 1977 indicating that the veteran was 
not interested in continuing with mental health treatment.  
The notation indicates that he had been seen in mental health 
on two previous occasions and "case closed."  A treatment 
report dated October 7, 1977 reflects complaint of dizziness 
and headaches and further notes that the veteran seemed to be 
in a lot of discomfort.  He also reported lack of sleep, 
restlessness at night, a history of sugar in the blood and a 
family history of diabetes mellitus.  He was sent to quarters 
for 72 hours.  An October 11th report notes that after his 72 
hours of quarters due to dizziness, he felt weak and tired 
and indicated that he was drinking water.  A glucose test was 
positive.  The assessment was possible sugar problem. 

Other treatment reports indicate mental health counseling for 
the veteran and his spouse at Ft. Meade in June 1981 for 
marital reasons.  Various periodic physical examination 
reports are negative for complaint or treatment for any 
psychiatric condition.  There is no mention of a sexual 
assault in the veteran's SMRs.

In September 1992, the veteran submitted an application for 
VA benefits reporting PTSD, depression, insomnia, and eating 
disorder.  He reported in-service treatment for depression 
and stress in 1976 at Ft. Benjamin Harrison Army Hospital; 
treatment for PTSD, depression, and stress in 1977 at Fort 
Dix Army Hospital; and, treatment for blackouts, depression 
and stress in 1980 at Ft. Mead Army Hospital.  He reported 
post-service VA treatment for substance abuse and suicide 
attempt in May 1989 and treatment for PTSD and depression at 
VAMC Highland Drive beginning in August 1992.  

In a subsequent letter to the veteran, the RO requested that 
the veteran provide information concerning any stressor. 

In October 1992, the RO received VA outpatient treatment 
reports from VAMC Highland Drive.  These reports indicate 
that the veteran was seen in August 1992 for complaint of 
depression.  The examiner noted that the veteran asked for 
help for his "lasting depression."  The veteran reported 
previous VA treatment in New York City for depression, 
substance abuse and suicide attempt in 1989.  He reported 
three previous marriages.  He reported that during active 
service he had not been in any combat but did receive in-
service treatment for suicidal ideation, depression, and 
marijuana use.  He reported that he was not permitted to 
reenlist.  He reported problems getting to sleep at night and 
abrupt periods of sleep during the day and evening. He denied 
current substance abuse.  The examiner noted that the veteran 
was subclinically depressed.  The impressions were rule-out 
dysthymic disorder; rule-out cyclothymic personality or other 
personality disorder; and, rule-out narcolepsy.  The examiner 
reported that the veteran did not have PTSD.  

The veteran underwent a VA mental disorders examination in 
February 1993.  The report indicates that the veteran was 
separated from his current spouse and unemployed.  The 
examiner noted review of the veteran's records.  According to 
the report, his grandparents raised the veteran.  The veteran 
reported that his mother was only 14 years of age at the time 
of his birth and she later had two more sons and a daughter.  
She left them to be raised by grandparents.  He reported that 
he did well in high school and in sports and had a normal 
social life.  He said that during active service, he was a 
personnel clerk stationed at various locations including 
Germany.  The examiner noted that the veteran reluctantly 
reported that on September 28, 1977, several men homosexually 
assaulted him at gunpoint while he was stationed at Fort Dix.  
He said that the event occurred at the home of one of the men 
and that he did not report the incident to anyone.  He 
recalled that he subsequently began having problems.  These 
problems included going AWOL (unauthorized absence) while at 
Advanced Infantry Training (AIT).  He saw a psychologist 
several times.  He reported that he was twice reduced in rank 
at Fort Dix for possession of marijuana.  He reported that 
since the attack he has had marital problems, sleep trouble, 
binge eating, and flashbacks and intrusive thoughts of the 
sexual assault.  He reported several suicide attempts during 
active service; one with pills at Fort Dix following the 
incident; once when he tried to crash his truck into a tree 
at Fort Mead in 1980; and, once in Germany when he ran a car 
off the Autobahn.  

The veteran reported that since active service, he has 
continued to have problems with stress reaction, painful 
memories, and depression.  He has felt very fearful about 
talking about the assault.  He reported that he used 
cannabis, cocaine, and beer intermittently for the past 10 
years.  He reported a post-service attempt to jump in front 
of the subway train on the way to his VA treatment.  During 
the examination, the veteran also reported that he last 
worked at a Blockbuster video store in January 1992.  He 
reported that he worried and felt fatigued all the time and 
that he was uncomfortable around anyone, especially males.  
He reported frequent nightmares about the incident.  He said 
that he avoided all people, watched movies, and was fearful 
of being sent to prison where he could be raped again.  He 
reported poor sleep, outbursts of anger, poor concentration, 
and feeling on guard most of the time.  

The examiner noted that the veteran was well oriented, 
cooperative and relevant during the interview.  His speech 
was coherent and appropriate.  The examiner reported that the 
veteran's mood was depressed with restricted affect and that 
he seemed to be uncomfortable when shaking hands.  When asked 
about the sexual assault, he became uncomfortable.  He paced 
the room and avoided eye contact.  His insight and judgment 
appeared to be fair.  

The examiner noted that the veteran had also been interviewed 
by two other examiners and had reported a problem in the 
military but had not provided any specific details about the 
problem.  The examiner noted that a Mississippi Scale score 
indicated that the veteran was in the critical range of PTSD.  
He was in the Beck Depression Inventory range of severe 
clinical depression.  

The Axis I diagnoses were PTSD; major depression; and, 
cocaine abuse.  No diagnosis was offered on Axis II.  The 
veteran's psychosocial stressors on Axis IV were felt to be 
severe.  Further treatment for PTSD and substance abuse was 
recommended.  

In March 1993, NPRC furnished additional service records.  
These records indicate 14 days of AWOL in August 1976 while 
stationed at Fort Benjamin Harrison, Indiana.  The records 
further reflect that on September 27, 1976, the veteran was 
reassigned to Fort Dix, New Jersey as a unit clerk with the 
5th AIT Brigade.  On November 11, 1977, the veteran was 
demoted from Private First Class to Private Second Class.  He 
was re-promoted to Private First Class in June 1978.  In May 
1980, the veteran was transferred to Fort Meade, Maryland as 
a postal supervisor and in September 1981 he was reassigned 
to Germany where he served as a personnel NCO.  He was 
discharged from active service in February 1983.  

As noted in the introduction, in an April 1993 rating 
decision, the RO denied the claim for service connection for 
a psychiatric condition to include PTSD.  The RO noted that 
the evidence of record had not verified the claimed stressor 
and that the veteran's SMRs showed no evidence of complaint 
or treatment for a psychiatric condition.  

In April 1994, the veteran testified before an RO hearing 
officer that he felt that his PTSD stemmed from the sexual 
assault in September 1977.  He testified that prior to the 
attack he had received Army counseling for general depression 
in 1976.  He testified that he did not report the sexual 
assault for fear of being discharged from active service and 
fear of ridicule from others.  He also said that he was 
threatened with violence if he reported the incident.  When 
asked about an October 7, 1977 notation in his SMRs of a 
complaint of dizziness and lack of sleep, the veteran 
indicated that after the sexual assault he had a hard time 
concentrating, sleeping and eating.  He recalled that he 
began drug usage thereafter and was demoted for a time.  He 
reported that he received psychiatric treatment at every base 
that he had been stationed.  He reported that NPRC recently 
indicated that additional psychiatric treatment reports were 
being forwarded.  He said that he contacted every military 
hospital where he received psychiatric treatment and those 
records were being forwarded also.  

The veteran testified that while in Germany he received 
psychiatric treatment at the 98th General Hospital.  He felt 
that his position there at the time posed a special problem.  
At that time, he was the "PSNCO" of the hospital and, because 
of his position, he knew the psychiatrist well.  Because of 
his relationship with the psychiatrist, he said that he felt 
that he could not reveal the true source of his problem.  He 
recalled that he was depressed after the assault and that he 
had no friends with whom he could talk.  He said that he did 
not even tell his wife.  He recalled that he left active duty 
because he was barred from reenlistment because of drugs and 
because of an incident where he left a mail truck unsecured.  
He said that he received a court martial for the mail truck 
incident.  He said that after active service he first 
received psychiatric counseling privately in Texas.  This was 
in 1984, approximately.  He indicated that he was in the 
process of attempting to find any record of that treatment 
and he recalled that he received only counseling, not 
medication.  He reported several jobs and problems with drugs 
during the next three years.  He recalled that in 
approximately 1987, he was admitted to a VA hospital in 
Manhattan for depression, suicide attempt and cocaine 
dependence.  He reported that he still received psychiatric 
treatment at Highland Drive VA and that the psychiatrist 
there is the only doctor to whom he had ever entrusted his 
story. 

The veteran further testified that there was no way to verify 
his account because he had never told anyone.  The only 
person that he talked to was his supervisor, Sergeant [redacted] 
[redacted], and even at that, he only hinted to the Sergeant 
about the nature of the problem.  He recalled that Sergeant 
[redacted] later wrote in the veteran's performance rating that 
if the veteran would take care of his "special problems" he 
would be a fine soldier.  The veteran testified that after he 
confided in Sergeant [redacted], he heard laughter after leaving 
Sergeant [redacted] office, which made him withdraw even more.  

In June 1994, the RO received additional VA outpatient 
treatment reports.  These reports reflect counseling for PTSD 
during 1992 and 1993.  A November 1992 report notes that 
prior to active service the veteran felt picked on by others 
and that he did not have any close friends.  That report also 
notes that the veteran's period of AWOL in 1976 was 
reportedly because of marital problems.  He also reported 
some disciplinary actions (Article 15s) and a court martial.  
A December 1992 report notes insomnia, claustrophobia, and 
homelessness.  Another December 1992 report mentions an in-
service incident that the veteran did not want to talk about.  
Also mentioned were inconsistencies in the veteran's accounts 
such as denying any drug use for several years but later 
reporting cocaine use about a month earlier.  The veteran 
also reported a history of failed marriages and several jobs.  
He felt that his job history was related to depression.  An 
impression of PTSD was made in December 1992.  Benadryl was 
prescribed for sleep.  An April 1993 report also notes PTSD 
related to a past trauma that the veteran would not talk 
about.  The veteran was started on Zoloft.

In a June 1994 rating action, the RO again denied the claim 
for service connection for PTSD on the basis of no clear-cut 
diagnosis of PTSD and no verification of the claimed 
stressor. 

In August 1996, the RO requested that the veteran provide a 
copy of any SMR not already of record.  The RO also forwarded 
a second request to NPRC.  In September 1996, NPRC indicated 
that all records had been forwarded to the RO in 1992.

In March 1997, the veteran returned a questionnaire 
indicating that after the stressful incident, he requested a 
change of assignment.  He reported that he used up all leave 
as soon as accrued.  He reported that an annual effectiveness 
report noted that if he took care of special/emotional 
problems, he could be a productive soldier.  He noted 
treatment for depression and anxiety at three duty stations 
following the incident.  He reported increased use of 
prescription Zoloft and Prozac following the incident.  He 
reported abuse of alcohol and controlled substances after the 
incident.  He reported that he disobeyed authorities 
following the incident.  He recalled a large weight gain 
through the years.  He reported that following the sexual 
assault he was tested for disease, but that he removed the 
record for a fear of discovery.  He reported that his social 
behavior changed after the incident and that he no longer 
played sports.  He reported that he sought medical treatment 
for all of his symptoms following the incident.  

In May 1997, the RO requested that the veteran report the 
dates of treatment at Fort Dix and Fort Meade.  The veteran 
responded with dates of October 1977-78 at Fort Dix and 
possibly September 1980 to 1981 at Fort Meade.  The RO then 
attempted to obtain further military records of treatment, 
disciplinary action, and performance evaluations.  

In October 1997, the RO received some additional SMRs, other 
personnel documents, and a questionnaire completed by the 
veteran in February 1977.  According to the questionnaire, 
the veteran was 23 years of age and his father and mother 
were both 57 years of age.  The veteran reported that he had 
received an Article 15 for AWOL in August 1976.  Also 
included is a letter from the veteran's unit commander.  The 
letter, dated in February 1997, indicates that the veteran's 
current performance level and motivation to perform was 
"better than most."  A February 1977 treatment report notes 
that the veteran was a self-referral for mental health 
counseling.  He reported periods of depression, sleep 
troubles, overeating, withdrawing, mental fatigue, and lack 
of motivation.  The veteran was interested in finding out 
why.  He reported that the problem had manifested 
intermittently since the 3rd grade with no particular 
precipitating incident.  He reported a pattern of lying about 
things that he wished he had done but did not do.  He 
reported that he would like to meet his grandparents' 
expectations.  During a follow-up report dated in February 
1977, the veteran reported a recurring dream.  An appointment 
record from the Community Mental Health Activity notes that 
the veteran had appointments on February 22 and 28, 1977, and 
again on March 14, 1977.

In June 1999, the RO received additional service department 
records.  Of relevance is a November 1978 Enlisted Evaluation 
Report (EER) noting that the veteran received high marks and 
much praise for his performance.  A May 1979 EER notes that 
the veteran received top or almost top marks in all rated 
categories.  An additional indorser, SFC [redacted], noted 
the following: 

[The veteran] performed his assigned duties as out-
processing clerk, trainee roster clerk, and PAC 
[sic] clerk in an outstanding manner when personal 
problems did not hinder his job performance.  He has 
the ability to analyze problem areas, formulate 
solutions and communicate [ideas] effectively; a 
trait not always found in personnel of his grade and 
experience.  [The veteran] has been counseled and 
advised to seek professional help to alleviate or 
[find] some relief from pressures of his problems.  
I am firmly convinced that once he conquers [this] 
obstacle, he will become as asset to the US Army.  

Two letters of recommendation, dated in August and October 
1982, written by the veteran's commanders.  The letters 
recommend the veteran's reenlistment based on his 
performance.  A personnel record dated September 24, 1982 
indicates that the veteran was eligible for reenlistment.  
The veteran received top marks in all rated categories in his 
final, January 1983 EER.

In August 1999, the RO considered the additional evidence and 
continued the denial of service connection for PTSD.  


II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Psychoses, which sometimes include major depression, 
will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent 
within 1 year after service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 C.F.R. 
§§ 3.307, 3.309.

A.  PTSD

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded-meaning 
plausible.  He has submitted medical evidence of a diagnosis 
of PTSD, his own lay evidence of a non-combat, in-service 
stressful incident, and medical-nexus evidence linking his 
PTSD to his military service.  Thus, this satisfies the 
definition of a well-grounded claim.  See Patton v. West, 
12 Vet. App. 272, 276 (1999).

While the establishment of a plausible claim does not dispose 
of the issue, it does trigger VA's duty to assist the veteran 
in the development of facts favorable to the claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Littke v. Derwinski, 1Vet. App. 90, 91-92 (1990).  The U.S. 
Court of Appeals for Veterans Claims (hereinafter referred to 
as the Court) stressed the necessity of complete development 
of the evidence if a PTSD claim based on an alleged sexual 
assault is found to be well grounded.  Patton.  The Board 
finds that, in this case, VA's duty to assist in the 
development of the claim has been satisfied.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service,.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In Patton, 12 Vet. App. at 278, the Court pointed out that 
there are special evidentiary development procedures for PTSD 
claims based on personal assault contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III,  5.14(c) (Feb. 20, 1996), and 
former MANUAL M21-1, Part III,  7.46(c)(2) (Oct. 11, 1995).  
In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  MANUAL M21-1, Part III,  5.14(c)(5).  
Pertinent to this case are the provisions of subparagraphs 
(8) and (9) reflecting that behavior changes at the time of 
the incident may indicate the occurrence of an in-service 
stressor.  The provision also notes that "secondary" evidence 
may need interpretation by a clinician, especially if it 
involves behavior changes, and evidence that documents such 
behavior changes may require interpretation by a VA 
neuropsychiatric physician.  Subparagraph (8) also provides 
examples of behavior changes that might indicate a stressor.  
These are (but are not limited to) visits to the dispensary 
without a specific diagnosis; sudden requests for change of 
duty assignment; lay statements of depression but no 
identifiable reason for the depression; and, evidence of 
substance abuse. 

Also in Patton, the Court qualified prior statements 
contained in other Court decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'", 
and that "[a]n opinion by a mental health professional based 
on a post-service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  The Court 
stated that these quoted categorical statements were made in 
the context of discussing PTSD diagnoses other than those 
arising from personal assault.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  To 
that extent, the Court found that the above categorical 
statements in Cohen and Moreau, and other cases where they 
may have been echoed, are not operative.  In addition, the 
Court noted that in two places MANUAL M21-1, Part III, 
 5.14(c)(3) and (9), appears improperly to require that the 
existence of an in-service stressor be shown by "the 
preponderance of the evidence."  The Court clearly stated 
that any such requirement would be inconsistent with the 
benefit of the doubt, or equipoise, doctrine contained in 
38 U.S.C. § 5107(b).  Patton, 12 Vet. App. at 280.

In reviewing the RO's denial of the appellant's PTSD claim in 
this case, the Board finds that the veteran is not a combat 
veteran-nor has he alleged that he is.  Therefore, his 
testimony is not accorded special consideration under 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

A diagnosis of PTSD based on active service has been made in 
this case.  In reviewing the RO's finding that the evidence 
of record does not verify the claimed in-service stressor, 
the Board agrees that the evidence of record does not 
establish conclusively that the claimed stressor has 
occurred.  Thus, the crux of this case is whether there is 
enough evidence, albeit from the special consideration noted 
in MANUAL M21-1, Part III,  5.14(c)(5), (8) and (9), to 
establish equipoise on the issue of whether the veteran's 
claimed stressor actually occurred.  The Board notes that, 
according to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt regarding each such issue shall be given to the 
claimant.  Section 5107(b) codifies the so-called equipoise 
doctrine under which once a claimant submits a well-grounded 
claim, that claim must be granted unless the evidence 
preponderates against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

The evidence in this case indicates that the alleged assault 
took place in September 1977.  At that time, the veteran was 
stationed at Fort Dix, New Jersey.  He did have health 
concerns (a complaint of dizziness, headaches, discomfort, 
lack of sleep and restlessness) soon after the alleged 
incident; however, the Board also notes that he had reported 
periods of depression, sleep troubles, overeating, 
withdrawing, mental fatigue, and lack of motivation many 
months prior to the alleged assault.  Thus, the evidence of 
record does not indicate that depression, trouble sleeping, 
eating disorder, withdrawing, mental fatigue, and lack of 
motivation had anything to do with the alleged assault.  
Consequently, this evidence neither supports nor negates the 
VA examiner's diagnosis of PTSD due to a personal assault.  

The veteran had performance problems after the alleged 
assault.  He was reduced in rank one grade in November 1977 
but was re-promoted in June 1998.  The reason for the 
demotion is not shown.  The Board also notes that, at the 
time of the alleged assault, the veteran already had an AWOL 
record.  He later reported that he began using drugs after 
the assault.  During his February 1993 VA examination, he 
reported that his demotion was for drug use that began after 
the alleged assault.  Because no drug problems were shown 
prior to the date of the alleged assault, this evidence does 
at least support the allegation of a valid in-service 
stressor.  

The veteran later reported that he did seek reassignment just 
after the assault.  This also supports the allegation of a 
valid in-service stressor.

The veteran testified that he never told anyone about the 
assault during active service, but that he hinted to his 
supervisor, Sergeant [redacted], that he had a problem.  
He recalled that Sgt. [redacted] entered a notation to that 
effect on an EER.  The RO later obtained the veteran's 1979 
EER, indorsed by Sergeant First Class [redacted], which 
notes that the veteran had a personal problem that impacted 
his performance at work.  Thus, this account must be 
considered as supportive of the claimed stressor.  

The Board notes that, in cases of undocumented personal-
assault, the VA clinician's interpretation of behavior 
changes in relation to the medical diagnosis of PTSD takes on 
additional significance.  In this case, a VA examiner 
reviewed the record and the veteran's personal story and felt 
that an assault had indeed resulted in PTSD.  As noted above, 
where there is an undocumented personal-assault on the 
veteran and the VA clinician renders a diagnosis of PTSD 
based on the claimed assault, special emphasis is to be 
placed on the clinician's interpretation of the evidence.  
Thus, the examiner's carefully considered diagnosis must be 
deemed as supportive of the claimed stressor.

The veteran's veracity and ability to recall the facts 
accurately is not beyond question.  A February 1977 treatment 
report indicates that the veteran admitted to lying about 
things that he wished he had done.  According to a 
questionnaire submitted by the veteran in February 1977, he 
was 23 years old and his parents were both 57 years old, 
meaning that he was 34 years younger than they were.  
A December 1992 VA treatment report notes an inconsistency in 
the veteran's report of past drug use.  During his February 
1993 VA examination, he reported that his mother was 14 years 
of age when he was born.  Thus, these inconsistencies weigh 
against the claim, although not fatally so.

The Board finds that, regardless of the inconsistencies in 
the record, the evidence considered by the VA examiner at the 
time that the PTSD diagnosis was given is at least in 
relative equipoise on the issue of whether the alleged 
assault took place.  The Board notes that the evidence 
incorporated into the record since the 1993 PTSD diagnosis 
overall tends to support the veteran's claim regarding his 
alleged personal assault.  In this case, because the evidence 
is at least in relative equipoise on whether the claimed in-
service stressor actually occurred, and a VA examiner gave a 
diagnosis of PTSD related to the claimed in-service stressor, 
the claim for service connection for PTSD must be granted.  

B.  Acquired Psychiatric Disorder Other Than PTSD, including 
Major Depression

The threshold question is whether the veteran has met his 
initial burden of submitting evidence to show that the claim 
is well-grounded, meaning plausible.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for the claim to be 
well grounded.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence).  Last, there must be evidence 
(medical) of a nexus or relationship between the in-service 
injury or disease and the current disorder.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  The nexus requirement may 
be satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The pertinent facts are briefly summarized as follows.  The 
veteran's SMRs note mental health counseling for depression 
and other reported symptoms in 1977.  According to the SMRs, 
no diagnosis of any mental condition was made, nor were any 
medications prescribed for any mental condition.  In 1992, 
the veteran reported treatment for depression beginning 
during active service with "lasting depression" that 
continued to the present.  The VA examiner noted subclinical 
depression at that time.  In February 1993, a VA diagnosis of 
major depression was made.

In this case, although the veteran reported to mental health 
counselors during active service that he felt depressed much 
of the time, no diagnosis of depression or other chronic 
psychiatric condition was made during active service or 
within the presumptive period after service.  The first 
diagnosis of depression was made in February 1993, which was 
approximately 10 years after discharge from service.  But, 
more importantly, the veteran has not submitted any competent 
medical evidence linking his current mental impairment, 
including his major depression, to those symptoms reported 
during active service.  Only his PTSD has been attributed to 
his service in the military.  As such, the evidence does not 
meet the threshold requirement for a well-grounded claim for 
conditions other than PTSD under either the Epps or Savage 
standard set forth above.

Although the veteran has reported depression during and since 
active service, he, as a layperson without proper medical 
training and expertise, is not competent to provide probative 
evidence on a medical issue such as the diagnosis or etiology 
of a claimed medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  In this case, the Board 
emphasizes that-to be well grounded-the veteran's claim 
must be supported by a medical opinion relating his major 
depression (or a psychiatric condition other than his PTSD) 
to the symptomatology that he reported during service.  
Savage, 10 Vet. App. at 498.  

In the absence of competent evidence of a nexus between major 
depression and active service, the claim must be denied as 
not well grounded.  As such, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps, 126 F.3d at 1468.  Furthermore, the Board 
is aware of no circumstances in this matter that would put VA 
on notice that any additional relevant evidence may exist 
which, if obtained, would well-ground the claim for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

It appears that the RO denied this claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that "when a RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).



ORDER

Service connection for PTSD is granted.

As evidence of a well-grounded claim has not been submitted, 
service connection for an acquired psychiatric condition 
other than PTSD, including major depression, is denied.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals


 



